 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIELLE LYNNE CAMPBELL O/B/O                    No. 2:17-cv-2501-KJN
      KAYDEN DEAN CAMPBELL,
12
                         Plaintiff,
13                                                     ORDER
             v.
14
      COMMISSIONER OF SOCIAL
15    SECURITY,
16

17                       Defendant.
18

19          On June 25, 2018, the Commissioner lodged the administrative transcript in this matter.

20   (ECF No. 10.) Pursuant to the court’s scheduling order, plaintiff was required to file a motion for

21   summary judgment and/or remand within 45 days of service with the administrative record.

22   Plaintiff failed to comply with that deadline.

23          Consequently, on January 14, 2019, the court directed plaintiff, within 21 days, to file a

24   motion for summary judgment and show cause in writing why plaintiff should not be sanctioned

25   for failure to comply with the court’s scheduling order. (ECF No. 13.) On February 4, 2019,

26   plaintiff filed a motion for summary judgment (ECF No. 14), but failed to respond to the court’s

27   order to show cause.

28   ////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. Plaintiff’s motion for summary judgment is deemed filed.

 3         2. Plaintiff’s counsel is sanctioned $250.00 for failure to comply with the court’s

 4             scheduling order, payable to the Clerk of Court within 21 days. Plaintiff’s counsel

 5             shall not attempt to collect such sanctions, directly or indirectly, from his client.

 6   Dated: February 6, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
